Citation Nr: 1606890	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder prior to August 5, 2014.
 
2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from August 5, 2014.
 
 
REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1967 to January 1970.
 
This case comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In August 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.
 
The issue of entitlement to service connection for diabetes with erectile dysfunction has been raised by the record in an October 2013 VA treatment note and at the Travel Board hearing.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from August 5, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 

FINDING OF FACT
 
Before August 5, 2014, the Veteran's post-traumatic stress disorder was not manifested by occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSION OF LAW
 
Prior to August 5, 2014 the Veteran's post-traumatic stress disorder did not meet the schedular criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  In October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.
 
VA similarly fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA obtained the Veteran's service treatment records and the post-service records mental health treatment from a group of psychotherapists in private practice.  VA also arranged for the Veteran to be examined by a psychologist in August 2010.  
 
By taking these steps, VA complied with its duties to notify and assist the Veteran. The Board will therefore proceed to the merits of the appeal.
 
Analysis
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.
 
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). As explained below, an evaluation in excess of 30 percent for posttraumatic stress disorder is not warranted prior to August 5, 2014.
 
The criteria for the currently assigned 30 percent rating for posttraumatic stress disorder contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The criteria for a higher, 50 percent rating, contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id. 

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.
 
Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  
 
Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The DSM-5 criteria apply only to applications for benefits that were received by VA on or after August 4, 2014.  Because the Veteran's claim was received before then, the Board may consider the global assessment of functioning scores in the Veteran's examination report and treatment records.
 
In August 2010, the Veteran was diagnosed with posttraumatic stress disorder by a VA psychologist, who indicated that the condition was related to his combat experience in Vietnam.  The AOJ granted service connection for posttraumatic stress disorder in November 2010 and assigned an initial rating of 30 percent.
 
According to the VA examiner, the Veteran reported sleep disturbance and recurring dreams.  The dreams took place about twice per month and involved images of combat in Vietnam.  He reported hypervigilance and "feeling very jumpy" shortly after returning to the United States from Vietnam.  The appellant, however, admitted that  "these affects have decreased over the years."  He did, however, report anxiety and an elevated heart rate when watching war movies and he said he avoids fireworks, because the noise reminds him of shelling.  
 
After returning from Vietnam, the appellant reported working for the post office for more than 30 years.  After retiring from the post office, he worked for a security company.  In August 2010, he said his work was full time.  Subsequent VA psychiatric notes indicate he was working part time.  At his Travel Board hearing, the Veteran was asked whether his posttraumatic stress disorder symptoms created any problems at work or caused him to miss work.  The Veteran answered that he sometimes felt tired at work due to posttraumatic stress disorder-related insomnia, but it was knee problems with his knees that was the reason for his retirement .
 
With respect to social functioning, the Veteran was married throughout the relevant appeal period.  He told the VA examiner that he got along great with his wife and he had "good "relations with his children.  The VA examiner reported that the Veteran spends his free time with his immediate and extended family.  The appellant also reported socializing with a neighbor.  The VA examiner assigned a global assessment of functioning score of 55.
 
The Board has also reviewed the Veteran's hearing transcript and both his private and VA mental health treatment records.  These are essentially consistent with findings of the August 2010 VA examiner, although the global assessment of functioning scores assigned by both the VA treating psychiatrists and by his private psychotherapists are generally higher than 55.  The private records of the Veteran's psychotherapist record eight scores between May 2010 and February 2012, all between 60 and 80.  During this time he did not report experiencing hallucinations or delusions, he exhibited good impulse control, fair insight and judgment. and he denied homicidal and suicidal ideation.  The Veteran's chief psychiatric complaints were bad dreams and insomnia.  
 
The Veteran has also received psychiatric care with the VA since January 2011.  His psychiatrist assigned a global assessment of functioning score of 65 in January 2011 and 60 in February 2011.  During his treatment, the Veteran reported intermittent nightmares.  He denied hallucinations and delusions as well as suicidal and homicidal ideation.  Between January 2011 and March 2013, his insight and judgment were consistently described as good.  Insight and judgment were "fair" according to an October 2013 VA psychiatry note.
 
In light of the evidence detailed above, the Board finds that prior to August 5, 2014, the appellant's posttraumatic stress disorder is appropriately evaluated as 30 percent disabling.  Simply put, there is no evidence of symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.
 
During his Travel Board hearing, the Veteran was asked whether he experienced memory difficulties, and answered "definitely a little . . ."  When asked whether memory problems affected his short- or long-term memory, the Veteran replied that he sometimes experienced problems with short-term memory.  For example, he sometimes misplaced his keys or other items.  "Mild memory loss" is among the criteria for the currently assigned 30 percent rating.  38 C.F.R. § 4.130.  Impairment of "short- and long-term memory" is among the criteria for a higher 50 percent rating.  The Veteran's denial of long-term memory loss supports the currently assigned 30 percent rating.
 
The Veteran's relatively strong social and family relationships further support the assignment of a 30 percent rating.  According to his private psychotherapy records, the Veteran said he had good relationships with his siblings.  He consistently described having good relations with his wife and his adult children.  His retirement from the post office was unrelated to posttraumatic stress disorder and the evidence available suggests that his work relationships were positive.  Indeed, at least eight years after his retirement, the Veteran told the August 2010 VA examiner that he continued to socialize with friends he met at the post office.  
 
Together with a signed waiver of Regional Office Jurisdiction, the Veteran submitted a note from his VA psychiatrist dated August 5, 2014.  At the Travel Board hearing, the representative described this note as a statement "in medical terms that he falls under the category of the . . . high evaluation of 50 percent . . ."  

The Board has the August 5, 2014 note and finds that it does not, in fact, contain a medical opinion indicating that the Veteran meets the criteria for a 50 percent rating.  The note denies the presence of circumstantial speech and it says nothing at all about impaired short or long-term memory, the frequency of any panic attacks, the Veteran's ability to engage in abstract thinking, his ability to follow commands or his ability to maintain work or social relationships.  The note indicates that cognitive function was intact, judgment and insight were "fair" and that the Veteran continued to deny homicidal and suicidal ideation. 
 
The August 2014 psychiatry note does, however, describe worsening nightmares and sleep disruptions.  For this reason, the Board will remand the issue whether the Veteran is entitled to an initial disability rating higher than 30 percent since August 5, 2014 for a new VA examination.  The treatment note, however, does not justify the assignment of a rating higher than 30 percent prior to that date.
 
In reaching the foregoing decision the Board considered whether the appellant is entitled to an extra scheduler rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Here the criteria for the currently assigned 30 percent rating specifically contemplates the Veteran's sleep impairment, which he has consistently identified as the most serious and functionally disabling symptom associated with his post-traumatic stress disorder.  As such, the nature of the appellant's disorder does not meet the first requirement of Thun.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran has no other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.
 
 
ORDER
 
Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder prior to August 5, 2014 is denied.
 

REMAND
 
At the Travel Board hearing, the Veteran reported having nightmares daily, i.e.,  more frequently than indicated in the August 2010 VA examination report or in the available VA and private treatment records.  Together with the August 2014 VA psychiatric note (indicating complaints of worsening nightmares and sleep deprivation) the Veteran's testimony amounts to a claim that his symptoms have become worse since the assignment of the initial 30 percent rating.  
 
When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  It is therefore necessary to remand this case so that a new medical examination can be arranged to determine the current severity of the Veteran's service-connected posttraumatic stress disorder.
 
Accordingly, the case is REMANDED for the following action:
 
1. After securing all treatment records pertaining to care for posttraumatic stress disorder since August 5, 2014, schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of his posttraumatic stress disorder. The claims file must be made available to and reviewed by the examiner in its entirety, to include the VBMS/Virtual VA files.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  The examiner should specifically discuss the August 2014 VA psychiatry note indicating that the Veteran's sleep deprivation has recently become worse.
 
2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to an increased evaluation for his PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


